UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------X
JAMAL SMALLS,

                            Petitioner,                   MEMORANDUM AND ORDER

                  - against -                              20 Civ. 4367 (NRB)
                                                            14 Cr. 167 (NRB)
UNITED STATES OF AMERICA,

                     Respondent.
-------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Presently before the Court is the pro se motion of Jamal

Smalls to vacate, set aside, or correct his sentence pursuant to

2 U.S.C. § 2255.          For the following reasons, we deny the motion

in its entirety.

                                     BACKGROUND

      In     or     about       2012,     Smalls     ran        a        drug-trafficking

organization selling large quantities of crack cocaine, heroin,

and   cocaine       in    the   Bronx,    New   York.           While      running      this

organization, Smalls had a dispute with Doneil White, who sold

drugs in an area that Smalls considered to be his “territory.”

On    July    18,    2012,      Smalls    encountered       White         and    a    second

individual,       Blake    Moore,   and    fired     a    gun       at    each   of    them,

missing White and hitting Moore in the back.                        About a week after

this incident, Smalls offered Corey Harrison – one of Smalls’

“enforcers” – $10,000 to kill White.                     Smalls drove Harrison to

White’s      location      where    Harrison       shot    White         several      times,
killing him.    Smalls then picked Harrison up in a car and paid a

portion of what he owed Harrison for the murder.

     A superseding indictment was filed on June 25, 2014 (ECF

No. 1),1 and after a twelve-day trial in November of 2015, a jury

convicted Smalls of each of the three charges brought against

him: (1) one count of conspiracy to distribute and possess with

intent to distribute (i) 280 grams and more of crack cocaine,

(ii) one kilogram and more of heroin, and (iii) 5 kilograms and

more of cocaine in violation of 21 U.S.C. §§ 841(b)(1)(A), 846

(“Count One”); (2) one count of using, carrying, possessing and

discharging    firearms   in   connection    with   a   drug   trafficking

conspiracy in violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2

(“Count Two”); and (3) the murder of Doneil White in connection

with a drug trafficking conspiracy in violation of 18 U.S.C.

§§ 924(j) and 2 (“Count Three”).

     On August 23, 2016, the Court sentenced Smalls to 55 years’

imprisonment:    25 years on Count One, 25 years on Count Two and

5 years on Count Three, all running consecutively.                 Smalls’

conviction and sentence were upheld on appeal to the Second

Circuit by summary order on April 19, 2018.             See United States

v. Smalls, 719 F. App’x 83, 86 (2d Cir. 2018), as amended (Apr.

20, 2018).



1     Unless otherwise noted, all ECF citations in this Memorandum and Order
are to Smalls’ criminal case, 14 Cr. 167.


                                     2
      Smalls filed the instant pro se motion on June 5, 2020.

See ECF No. 131 (the “Motion”).

                                LEGAL STANDARDS

      A prisoner who has been sentenced by a federal court may

move the sentencing court to vacate, set aside, or correct the

sentence on certain grounds, including that “the sentence was

imposed in violation of the Constitution or laws of the United

States.”        28 U.S.C. § 2255(a).            Relief is available only in the

event of “a constitutional error, a lack of jurisdiction in the

sentencing court, or an error of law or fact that constitutes a

fundamental       defect     which    inherently       results      in   a    complete

miscarriage of justice.”             Cuoco v. United States, 208 F.3d 27,

30   (2d   Cir.    2000)     (internal      quotation       marks   omitted).       The

burden is on the petitioner to demonstrate such an error by a

preponderance of the evidence.                   Triana v. United States, 205

F.3d 36, 40 (2d Cir. 2000); Harned v. Henderson, 588 F.2d 12, 22

(2d Cir. 1978).

      “It is well settled that pro se litigants generally are

entitled to a liberal construction of their pleadings, which

should     be    read   to   raise    the       strongest    arguments       that   they

suggest.”        Green v. United States, 260 F.3d 78, 83 (2d Cir.

2001) (internal quotation marks omitted).                   Yet the pro se habeas

petitioner faces the same burden to prove his Section 2255 claim




                                            3
by a preponderance of the evidence.            Hertular v. United States,

No. 04 Cr. 009, 2014 WL 3715218, at *1 (S.D.N.Y. July 28, 2014).

                                DISCUSSION

     1. Smalls’ Challenges to His § 924 Convictions Fail as a
        Matter of Law

     Smalls first challenges his sentence by arguing that the

First Step Act of 2018 (“First Step Act”) altered the mandatory

minimums imposed as a result of his multiple § 924 convictions

pursuant to § 924(c)(1)(C).       While it is correct that the First

Step Act eliminated the so-called “stacking” provision of 18

U.S.C. § 924(c)(1)(C) - under which a defendant convicted of

multiple § 924(c) charges at the same time was subject to higher

mandatory minimum penalties for each subsequent count, even if

he had no prior § 924(c) convictions - this change in the law

does not apply retroactively.              “For all offenses other than

those falling within the ambit of sections 2 and 3 of the Fair

Sentencing Act,2 the sentencing reform provisions of the [First

Step Act] benefit only individuals who were convicted following

the effective date of the Act, i.e., December 21, 2018.”             United

States v. Marks, 455 F. Supp. 3d 17, 20 (W.D.N.Y. 2020) (citing

First Step Act §§ 401(c), 402(b), 403(b)).               The changes made

regarding    the   “stacking”     of       §   924(c)   offenses   are   not

retroactive, and Smalls is therefore not entitled to relief.


2     These sections addressed the sentencing disparities which previously
applied to possession and distribution of crack cocaine and powder cocaine.


                                       4
Id.; see also United States v. Kissi, 469 F. Supp. 3d 21, 37

(E.D.N.Y. 2020); United States v. Fuller, No. 09 Cr. 274-03,

2020 WL 5849442, at *2 (S.D.N.Y. Oct. 1, 2020).

     To conclude this discussion, the Court notes further that

Smalls’   sentence    was   correctly     calculated      under    the     then-

applicable law.      When he was convicted, Smalls faced a mandatory

minimum sentence of 5 years under Count Three for the murder of

Doneil White and a 25-year mandatory minimum under Count Two for

possession and discharge of a firearm in connection with the

drug trafficking conspiracy.          Notably, even under this prior

sentencing regime, Smalls was still given the benefit of having

Count Three considered his first § 924 offense and Count Two his

second, thus reducing the “stacked” mandatory minimum by five

years.3     Only   after    the   enactment    of   the    First    Step     Act

amendments to § 924(c)(1)(C) would Smalls have faced just a 10-

year mandatory minimum sentence for Count Two, as the “prior”

conviction for Count Three would not yet have “become final.”

18 U.S.C. § 924(c)(1)(C).

     Smalls next argues that his convictions under 18 U.S.C.

§ 924 must be dismissed in light of the Supreme Court’s decision

in United States v. Davis, 139 S. Ct. 2319 (2019).                       Smalls

3     Because the jury did not make an explicit discharge finding on Count
Three, the applicable mandatory minimum was 5 years.     See United States v.
Young, 561 F. App’x 85, 93 (2d Cir. 2014) (holding that 18 U.S.C. § 924(j)
incorporates penalties for § 924(c)(1)(C)(i)). Count Two would have carried
a 10-year mandatory minimum if counted first.        Regardless of which was
counted first, the second count would have carried a 25-year minimum.


                                     5
appears to contend that, after Davis, his conviction cannot be

premised on the so-called “residual clause” of the “crime of

violence” definition of § 924(c)(3).                            However, there are two

distinct predicates that may sustain a charge under § 924(c): a

“crime of violence” or a “drug trafficking crime.”                               Smalls was

charged        and    convicted      of    using          and    carrying    firearms       in

connection with the drug trafficking crime charged under Count

One.     See Superseding Indictment, ECF No. 11.                      Davis, which held

that     the    residual      clause       of       the    definition       of   “crime    of

violence” was unconstitutionally vague, says nothing about the

“drug trafficking crime” predicate, and therefore has no bearing

on Smalls’ convictions.              See United States v. Rhodes, No. 12 Cr.

31, 2020 WL 1814116, at *1 (S.D.N.Y. Apr. 9, 2020) (“Because

Davis concerns crimes of violence rather than drug trafficking

crimes, it does not affect the validity of either charge to

which Rhodes pleaded guilty.”).4

       Lastly, in his reply brief to the Government’s opposition,

Smalls    raises       an    entirely      new      argument       that   the    Government

“failed    to        prove   under    18    U.S.C.         §    924(c)(1)(A)     that     [he]

4     In his reply (20 Civ. 4367, ECF No. 9 (“Reply”) at 6), Smalls
additionally argues that the Government failed to prove that he possessed a
firearm in relation to the drug conspiracy because, to paraphrase, the
Government did not prove that Smalls had the drugs on his person while in
possession of the firearm.   This of course is a wholly novel theory of the
relationship required between the firearm possession and the drug offense,
which finds no support in case law. Indeed, the Supreme Court has held that
the use of the phrase “in relation to” in § 924(c) is “expansive” and
requires only that “the firearm must have some purpose or effect with respect
to the drug trafficking crime.” Smith v. United States, 508 U.S. 223, 237-
238 (1993).


                                                6
possessed a firearm and that he knew he belonged to the relevant

category barred from possessing a firearm.”                         Reply at 3.      At the

outset,      the    Court        must    reject      this     argument     because   Smalls

failed to raise it on direct appeal, nor within the one-year

statute of limitations that applies to § 2255 motions.                               United

States v. Thorn, 659 F.3d 227, 231 (2d Cir. 2011) (stating a

defendant is barred from collaterally challenging in a § 2255

petition a conviction on grounds he previously failed to raise);

28 U.S.C. § 2255(f)(1).

      Regardless, this contention is meritless as the Government

presented evidence of Smalls’ shooting of Doneil White and Blake

Moore, see Trial Tr. at 444-452, which provide the basis for

Count   Two    and       which     the    jury       unanimously    credited      beyond    a

reasonable doubt.            In any event, to the extent that Smalls is

attempting        to    incorporate        the       scienter    requirement      under    18

U.S.C. § 922, which makes it unlawful for certain categories of

persons      to        possess      firearms,          this     argument     is   likewise

meritless.         In Rehaif v. United States, 139 S. Ct. 2191 (2019),

the Supreme Court held that the Government must prove that the

defendant knew he belonged to the relevant category of persons

barred from possessing a firearm.                        Here, Smalls was convicted

for   what    he       did   –    not    for     who    he    is.    Rehaif’s     scienter

requirement is simply inapplicable to Smalls’ crime.




                                                 7
       2. Smalls’ Challenges to His § 841 Conviction are Equally
          Unavailing.

       Smalls     challenges     his    conviction     under    Count       One    as   a

violation of his constitutional rights to due process and equal

protection and against cruel and unusual punishment.                              Smalls

contends      that      his    conviction     cannot       stand     because        “the

Government failed to prove that [Smalls] was even in possession

of drugs.”         Motion at 77.         Again, Smalls’ argument must be

rejected because he failed to raise the sufficiency of the drug

evidence against him on direct appeal, nor within a year of his

conviction becoming final.              Thorn, 659 F.3d at 231; 28 U.S.C.

§ 2255(f)(1).

       In any event, for the charge of narcotics conspiracy, the

Government need not prove actual possession of the narcotics –

only that defendant entered into an agreement to produce, sell

or deliver the drugs.           United States v. McCoy, No. 90 Cr. 573,

1997     WL   297043,     at   *4   (S.D.N.Y.       June   3,      1997)     (internal

quotations omitted) (“[I]n drug conspiracies, the conspirators’

agreement to produce narcotics, not the actual possession, sale

or     delivery    of    the   drugs,    is   the     essence      of      the    crime.

Accordingly, it is the negotiated amount that defines the scope

of the conspiracy and the Guidelines offense level.”).                               The

trial evidence is replete with testimony to substantiate Smalls’

agreement to conspire to distribute the amount of drugs for




                                          8
which he was charged.             See, e.g., Trial Tr. at 326-29, 615-616,

623-24.

       Smalls’ additional argument that his sentence of 55 years’

imprisonment is disproportionate to his crime and constitutes

cruel and unusual punishment is likewise unavailing.                               It is

well-established that “[l]engthy prison sentences, even those

that   exceed      any    conceivable     life       expectancy      of    a   convicted

defendant,    do    not    violate      the       Eighth   Amendment’s     prohibition

against cruel and unusual punishment when based on a proper

application of the Sentencing Guidelines or statutorily mandated

consecutive terms.”          United States v. Yousef, 327 F.3d 56, 163

(2d Cir. 2003).            “The Eighth Amendment forbids only extreme

sentences that are grossly disproportionate to the crime, and,

with   the   exception       of     capital        punishment     cases,       successful

Eighth Amendment challenges to the proportionality of a sentence

have been exceedingly rare.”              Id. (internal citations omitted).

Smalls’ sentence was below the applicable Guidelines range of

life   imprisonment        plus    35   years       and    took    into    account    the

seriousness of the crime – which involved the murder of one

individual and severe injury to another – as well as Smalls’

lengthy criminal history which included a prior conviction and

10-year      sentence       for      manslaughter.                Final    Presentence

Investigation Report, ECF No. 102 at 10.




                                              9
        Lastly, Smalls again cites to changes made to the law by

the First Step Act, under which prior convictions supporting

enhanced mandatory minimums pursuant to § 841(b)(1)(A) must meet

new definitions of “serious drug felony” or “serious violent

felony,” and which reduced the resulting mandatory minimums a

defendant     would       face.         However,        this    change      in   the        law   is

irrelevant to Smalls’ case.                 Here, the Government did not file a

prior felony information against Smalls, and he was therefore

not   subject       to    –   nor       sentenced       under    –    enhanced          mandatory

minimums.5         The penalties Smalls faced when he was convicted

under § 841 are the same he would face if charged today: 10

years’ to life imprisonment.6

                                            CONCLUSION

        For   the        reasons        above,        Smalls’    petition          is    denied.

Furthermore, as Smalls has failed to make a substantial showing

of the denial of a constitutional right, the Court will not

issue    a    certificate          of    appealability.              28    U.S.C.       §    2253.

Moreover,     it    is     hereby       certified        that   any       appeal    from      this

Memorandum and Order would not be taken in “good faith” within


5     Contrary   to   Smalls’   contention, however,   his   conviction  for
manslaughter, for which he served a 10-year sentence, would constitute a
“serious violent felony” under § 841(b)(1)(A). See 21 U.S.C. § 802(58); 18
U.S.C. § 3559(c)(2)(F)(i).
6     In any event, even if Smalls had been subject to a higher minimum as a
result of a prior “serious drug felony” or “serious violent felony”
conviction, he could not benefit from the First Step Act’s heightened
threshold for the imposition of § 841(b)(1)(A) sentencing enhancements, as
this change in the law does not apply retroactively.       United States v.
Bryant, 991 F.3d 452, 456 (2d Cir. 2021).


                                                 10
the meaning of 28 U.S.C. § 1915(a)(3).             See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).              The Clerk of Court is

respectfully   directed   to   close    the    above-captioned   cases   and

terminate all pending motions.

          SO ORDERED.

Dated:    New York, New York
          May 25, 2021




                                                 NAOMI REICE BUCHWALD
                                              UNITED STATES DISTRICT JUDGE




                                   11
A copy of the foregoing Order has been mailed on this date to
the following:

Jamal Smalls
Reg. No. 44425-054
USP HAZELTON
U.S. PENITENTIARY
P.O. BOX 2000
BRUCETON MILLS, WV   26525




                               12
